Citation Nr: 0432735	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  00-24 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted]


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to August 
1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO denied entitlement to service 
connection for PTSD.

The veteran testified in a RO hearing in October 2000.  The 
transcript has been associated with the claims folder.  While 
the veteran did not request a hearing before the Board in her 
November 2000 substantive appeal, a hearing was in fact 
scheduled in September 2004.  Upon notice of the Travel Board 
hearing, the veteran advised that she would be unable to 
attend and asked that her case be forwarded to the Board for 
review.  As such, there are no outstanding hearing requests 
of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The competent and probative evidence of record 
establishes that PTSD is related to a truck accident the 
veteran was involved in during her period of active duty 
service.


CONCLUSION OF LAW

PTSD was incurred in active service. 38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for PTSD has been properly undertaken.  The Board 
is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full 
grant of benefit sought on appeal by the veteran.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  

The CAVC held that where a claimant's personal belief, no 
matter how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor. 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner of war, prisoner of war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f), effective prior to March 7, 
1997; added 58 Fed. Reg. 29110, effective May 19, 1993).  

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

If the evidence establishes that the veteran was a prisoner 
of war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner of war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (1999) (emphasis added) as 
amended effective March 7, 1997, 64 Fed. Reg. 32807-32808 
(June 18, 1999); see 38 U.S.C.A. § 1154(b) (West 1991); see 
also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred. 

Although service connection may be established based on 
other in-service stressors, the following provisions apply 
for specified in-service stressors as set forth below:

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

(3) If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident. Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. 

Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes. 





VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence. 

VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f) as amended at 67 Fed. Reg. 
10332, Mar. 7, 2002.

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. However, the 
issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.

Any evidence which is probative of the issue of whether a 
veteran engaged in combat may be used by a veteran to support 
a veteran's assertion that he was engaged in combat. The 
benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy. If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor. VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).




Where the claimed stressor is not related to combat, the 
veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding. 64 Fed. Reg. 
32807 (1999). 

As the Cohen determination was in effect when the RO reviewed 
this case, the Board finds no prejudice to the veteran in 
proceeding with this case at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Factual Background

The veteran's service medical records show that in June 1984, 
while the veteran was stationed in Germany, she was involved 
in an accident on the Autobahn.  She sustained multiple 
lacerations and abrasions.  She was treated for soft tissue 
injuries.  

Service personnel records reveal the accident occurred when a 
truck stopped short in front of the veteran.  She tried to 
swerve her truck in order to avoid the vehicle, but lost 
control and struck the guardrail.  The truck flipped over and 
she was ejected from the vehicle.  She helped the passenger 
escape from the vehicle.  Minutes later the truck caught 
fire.

Service medical records show the veteran was treated for 
vaginal lesions in August 1980 and venereal warts in June 
1982, when she reported having had them before.  She further 
related they had been recurring for the past one to two 
years.  Service medical records were devoid of any diagnoses 
of PTSD or psychiatric disorders.  

Progress notes dated in February 1985 show cannabis 
dependence and an indication from the veteran that she had 
used marijuana since age 11 due to peer pressure.  An April 
1985 psychiatric report shows the veteran had used marijuana 
since age 12.  She reported being an active homosexual for 
the past 6 to 7 years.  She was diagnosed with substance 
usage disorder.

A psychiatric evaluation conducted in July 1985 in connection 
with separation shows the veteran confessed to being a 
homosexual.  The examiner noted she tested positive twice for 
marijuana in 1984.  She reported that she started using drugs 
at age 13, with a continued use.  She further stated that her 
stepfather was physically abusive.  No mental illness or 
personality disorder was diagnosed.

VA outpatient treatment records dated in July 1988 show the 
veteran complained of depression.  She reported she had been 
physically abused as a child.  She did not have any 
psychoses, but was diagnosed with dysthymic disorder with 
polysubstance abuse.

Treatment records dated between 1993 and 2002 show the 
veteran sought treatment for PTSD and related symptomatology, 
to include anxiety, daymares, panic attacks, intrusive 
thoughts, and flashbacks.  Examiners noted that she reported 
the in-service truck accident as a stressor.  Other stressors 
included childhood sexual abuse and three episodes of sexual 
abuse in service.  Progress notes show the veteran reported a 
fear of driving on the expressway and in bad weather.  She 
veteran also reported changing her tires every year.  Entries 
note she missed appointments due to inclement weather.

In an April 1999 stressor statement, the veteran elaborated 
on the military sexual traumas.  She related that the first 
had occurred between January and April 1979.  She stated that 
she knew the assailant and allowed him entry to her room.  
She further stated that he started kissing her and 
subsequently raped her.  She revealed that she did not tell 
anyone because she felt shame.  She stated that she was later 
treated for venereal warts.

The veteran reported that the second assault had taken place 
in Germany in 1984.  She stated that a civilian spouse of 
someone she knew had raped her.  She stated she was sodomized 
and that it took a good beating to fight him.  She further 
stated that she had developed a rectal abscess as a result of 
the assault.  She also elaborated on the truck accident.  She 
reported that since the accident she had imagined fires and 
that she would not drive on the expressway.  

Upon VA examination in January 2000, the veteran's claims 
folder was reviewed.  She reported molestation beginning at 
age five or six by her grandfather, followed by her 
stepfather and brother.  She informed the examiner that she 
was sexually assaulted on three occasions in the military.  
She reported the truck accident as well.  The examiner noted 
she began using illicit drugs at age thirteen.  She 
complained of flashbacks regarding the truck accident and the 
fire that resulted.  

The veteran was diagnosed with PTSD, mood disorder not 
otherwise specified, and panic disorder.  A history of 
polysubstance dependence was also noted.  



The examiner noted the veteran experienced events, which 
contributed to the diagnosis of PTSD predating her military 
experience, i.e. childhood sexual abuse.  However, the 
examiner opined it was more likely than not that her alleged 
experiences in the military would exacerbate her 
symptomatology.  The examiner concluded that the motor 
vehicle accident provided a validated event, but that the 
veteran displayed minimal response when describing the event.

A March 2000 addendum by the VA examiner shows that the truck 
accident itself did not merit symptomatology consistent with 
the diagnosis of PTSD.  The examiner noted that when PTSD was 
diagnosed in January 2000, it was based on the childhood 
abuse, the alleged military sexual abuses, as well as the 
truck accident.

As evidence of in-service sexual trauma, the veteran reported 
that she had experienced substance abuse, disregard for 
military or civilian authority, obsessive behaviors, and 
tests for sexually transmitted diseases.

In August 2000, the staff psychologist at the Cincinnati VA 
Medical Center (VAMC) reported that she had been treating the 
veteran for more than five years.  She stated that while much 
of the veteran's treatment focused on both military sexual 
trauma and childhood sexual trauma, some of the treatment 
also focused on the role of the vehicular accident in 
presenting symptoms of PTSD and panic.  

In her opinion, it was as likely as not that a portion of the 
PTSD symptomatology was a result of the vehicular accident 
and how the military official subsequently handled the 
situation.  She elaborated that the subjective and behavioral 
symptoms which were as likely as not related to the accident 
included nightmares, intrusive thoughts and hallucinations in 
which fire played a central feature, her inability to drive 
on or be driven on interstate highways, her avoidance of any 
travel in a truck, and her not being able to pursue driving-
related vocations.

It was noted that trucks, especially double trailer trucks, 
triggered the PTSD symptoms.  The psychologist noted that the 
veteran's appointments were scheduled to avoid heavy traffic 
on city streets and that she only cancelled when there were 
unfavorable driving conditions, such as rain.  She stated 
that the accident fit the criteria for a trauma in the DSM-IV 
diagnostic criteria for PTSD.  She concluded that while the 
veteran showed less physiological reactivity and avoidance 
and talking about the accident as opposed to the sexual 
trauma, she still showed symptoms, which were attributed to 
the traumatic accident.

In October 2000, the veteran presented testimony before the 
local RO.  She testified regarding the truck accident and 
sexual assaults.  She stated that she had nightmares, 
flashbacks, and sleeplessness.  She testified that she did 
not drive on the expressway and got new tires on her car 
every year, as well as checking the tire pressure once a 
month.  A witness at the hearing testified that when she 
drove with her, she could not drive fast.  She stated that 
she was afraid of semi-trailers and became hysterical when 
she saw them.


Analysis

The veteran contends that she is entitled to service 
connection for PTSD based on stressful events incurred during 
her period of active duty service.  Specifically, she asserts 
that she was sexually assaulted three times during service.  
She also contends that a truck accident in service led to the 
current PTSD diagnosis.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f).  If a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service medical records may be used 
to corroborate the veteran's account of the stressor 
incident.  Id.  

Such examples include: records from law enforcement 
authorities, rape crisis center, mental health counseling 
center, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. Id.

Evidence of behavior changes following the claimed assault 
include: request for transfer; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without identifiable cause; or 
unexplained economic or social behavior changes. Id.

In response to a stressor development letter, the veteran 
related that the following corroborated the in-service sexual 
trauma: substance abuse, disregard for military or civilian 
authority, obsessive behaviors, and tests for sexually 
transmitted diseases.

The Board finds that service connection for PTSD may not be 
established based on an in-service personal assault; however, 
service connection for PTSD based on the truck accident is 
warranted.

In this regard, there is no evidence of record, which 
corroborates the asserted military sexual assaults.  While 
the veteran states that her substance abuse was reflective of 
the assaults, the evidence clearly shows, by her own 
admission that she engaged in illicit substance abuse since 
approximately the age of 12.  It appears that her duty 
performance was subsequently affected by a continued use of 
marijuana. (Emphasis added.)

The veteran also reported that she developed venereal warts 
after the first assault in 1979.  However, service medical 
records show the veteran was treated for vaginal lesions in 
August 1980.  She was not treated for venereal warts until 
June 1982.  The service medical records also did not support 
findings of physical abuse, as the veteran claimed occurred 
during the alleged assaults.  She was subsequently discharged 
from service for admitted homosexuality.





However, the service personnel records clearly support a 
finding that the veteran was involved in a serious truck 
accident while stationed in Germany.  There was some question 
as to whether the in-service vehicle accident contributed to 
the PTSD diagnosis, considering the veteran's past history of 
childhood sexual abuse.  But the Board finds that the August 
2000 VA medical opinion from the veteran's psychologist 
leaves no question as to the effect.  

It was her opinion that it was as likely as not that a 
portion of the PTSD symptomatology was a result of the 
vehicular accident and how the military official subsequently 
handled the situation.  

The examiner specifically set forth the subjective and 
behavioral symptoms, which were as likely as not related to 
the accident.  She pointed to the following behavioral 
manifestations: nightmares, intrusive thoughts, and 
hallucinations in which fire played a central feature; her 
inability to drive on or be driven on interstate highways; 
her avoidance of any travel in a truck; and her not being 
able to pursue driving related vocations.

The examiner also noted that trucks, especially double 
trailer trucks, triggered the PTSD symptoms.  The examiner 
noted that the veteran's appointments were scheduled to avoid 
heavy traffic on city streets and that she only cancelled 
when there were unfavorable driving conditions, such as rain.  
She further reported that the accident fit the criteria for a 
trauma in the DSM-IV diagnostic criteria for PTSD.  
She concluded that while the veteran showed less 
physiological reactivity and avoidance and talking about the 
accident as opposed to the sexual trauma, she veteran still 
displayed symptoms which were attributed to the traumatic 
accident.

The VA outpatient treatment records, the veteran's testimony, 
and witness testimony clearly support the finding that the 
in-service truck accident contributes to the PTSD diagnosis.  
Therefore, the Board finds that application of the pertinent 
governing criteria to the evidentiary record supports a grant 
of entitlement to service connection for PTSD.

ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



